UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 NINGBO YANG VOYAGE TEXTILES CO., LTD., a
 Chinese Limited Company,                                             1:18-cv-1961 (ARR) (ST)

                   Plaintiff,                                         Opinion & Order

                           — against —                                Not for electronic or print
                                                                      publication
 SAULT TRADING, A/K/A SALUT TRADING INC., a
 New York Business Corporation,

                   Defendant.


ROSS, United States District Judge:

        This Court has received the Report and Recommendation on the instant case dated

September 10, 2019 from the Honorable Steven Tiscione, United States Magistrate Judge, granting

in part and denying in part Ningbo Yang’s Motion for Default Judgment. Report and

Recommendations (“R&R”), ECF No. 16. No objections to Judge Tiscione’s findings have been

filed. Rather, on September 24, 2019, plaintiffs filed a supplementary report and affidavit presenting

evidence pertaining to the calculation of damages. See Rep. and Aff. on Damages, ECF No. 17.

        The Court reviews “de novo any part of the magistrate judge’s disposition that has been

properly objected to.” Fed. R. Civ. P. 72(b); see also Brissett v. Manhattan & Bronx Surface Transit

Operating Auth., No. 09-CV-874 (CBA)(LB), 2011 WL 1930682, at *1 (E.D.N.Y. May 19, 2011).

Where no timely objections have been filed, “the district court need only satisfy itself that there is no

clear error on the face of the record.” Finley v. Trans Union, Experian, Equifax, No. 17-CV-0371

(LDH)(LB), 2017 WL 4838764, at *1 (E.D.N.Y. Oct. 24, 2017) (quoting Estate of Ellington ex rel.

Ellington v. Harbrew Imports Ltd., 812 F. Supp. 2d 186, 189 (E.D.N.Y. 2011)). Having reviewed the

record, I find no clear error. I therefore adopt the Report and Recommendation, in its entirety, as

the opinion of the Court pursuant to 28 U.S.C. § 636(b)(1).
         Accordingly, default judgment is entered against Sault Trading with respect to liability.

Counts Three through Five of the complaint are dismissed without prejudice. Ningbo Yang’s

request for damages is denied at this time, but plaintiff is granted leave to submit additional evidence

pertaining to damages. Its supplementary report and affidavit is remanded to Judge Tiscione for a

determination of damages.


SO ORDERED.



                                                         _______/s/________________
                                                         Allyne R. Ross
                                                         United States District Judge

Dated:           October 22, 2019
                 Brooklyn, New York




                                                    2
